Citation Nr: 1128562	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  08-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a right knee disability has been received.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left knee disability.  

4.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision in which the RO, inter alia, denied the Veteran's request to reopen the claim for service connection for a right knee disability and denied service connection for right and left hip disabilities.  In June 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2008.

In April 2008 the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

The Board's decision reopening the claim for service connection for a right knee disability is set forth below.  The claim for service connection for a right knee disability, on the merits, and the claims for service connection for right and left hip disabilities are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  In June 2004, the RO denied claim for service connection for a right knee disability; although notified of the denial in a letter that same month, the Veteran did not initiate an appeal.

3.  Additional evidence associated with the claims file since the June 2004 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a right knee disability, to include as secondary service-connected left knee disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision in which the RO denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As pertinent evidence received since the RO's June 2004 denial is new and material, the criteria for reopening the claim for service connection for a right knee disability, to include as secondary to service-connected left knee disability, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010) (as in effect for claims filed on and after August 29, 2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Request to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran's claim for service connection for a right knee disability, along with a right leg disability, was denied in a June 2004 rating decision, wherein the RO found that there was no evidence of the disability during service, or other evidence that a right knee disability was incurred in or caused by service.

The pertinent evidence at the time of the June 2004 rating decision consisted of the Veteran's service treatment records reflecting treatment for a left knee disability, but not the right, and a November 2003 VA orthopedic examination reflecting a diagnosis of right knee degenerative change.  The examiner indicated that he did not have access to the Veteran's claims file, but based on the history as given by the Veteran, found the Veteran's right knee condition as likely as not service-connected.  In denying the claim for service connection, the RO discounted the opinion of the November 2003 VA examiner, finding that the opinion was based solely on the Veteran's self-reported medical history, without a review of service treatment records or the claims file.

Although notified of the denial in a June 2004 letter, the Veteran did not initiate an appeal of the June 2004 RO decision.  See 38 C.F.R. § 20.200.  The RO's June 2004 denial of the claim is therefore final as to the evidence then of record, and is not subject revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) ; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in September 2006.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).   Here, the last final denial of the claim is the June 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the June 2004 rating decision includes VA outpatient treatment records, additional lay statements, and the transcript of the Veteran's April 2008 DRO hearing.

In various lay statements, the Veteran has expressed his belief that his right knee disability is due to his service-connected left knee disability, as he had to compensate for his left knee problems by favoring his right knee.  In the alternative, the Veteran has indicated that he experienced right knee difficulties during service at the same time he injured his left knee.

VA outpatient treatment records diagnosis complaints and treatment of a right knee disability.  In March 2007, it was noted that the Veteran experienced right knee chronic instability.  A history of service-connected injuries with parachute jumping was noted.  The examiner noted that there was severe right medial collateral laxity and swelling.  While the Veteran had previously worn a left knee brace, this brace had worn out, and the Veteran was measured for bilateral combined instability braces.

During the Veteran April 2008 DRO hearing, the Veteran reported that he initially hurt his knee during service as a paratrooper on a parachute jump.  However, as his left knee was more severe, medical personal focused on this knee.  He reported that knee pain continued and was aggravated during long marches.  After service, he indicated that his right knee was operated on in 1976, and he now wore a brace on both knees.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a right knee disability, to include as secondary to service connected left knee disability.  At the time of the June 2004 prior denial, the VA examination report did not address the Veteran's claimed right knee disability in relation to his service-connected left knee disability.  However, in various statements and during the DRO hearing, the Veteran has raised an alternative theory of entitlement-that current right knee disability is secondary to the left knee disability.  In addition, VA outpatient treatment records reflect treatment for the right knee in conjunction with the left knee, suggestive of a possible relationship between the disabilities.  When considered along with the previous November 2003 VA examination in which the examiner provided a diagnosis of degenerative change of the right knee and found a relationship between service and the right knee disability based on the Veteran's stated history, the evidence of record provides a basis for consideration of the Veteran's right knee claim on a direct as well as secondary basis.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the June 2004 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the medical evidence, in particular, is "material" in that confirms diagnoses of current right knee degenerative arthritis with laxity and swelling, and the lay and medical evidence addresses a potential relationship between diagnosed right knee disability and either service or service-connected disability.   Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right knee disability,  to include as secondary to service connected left knee disability, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R.   § 3.156.


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for a right knee disability, to include as secondary to service-connected left knee disability, is granted.


REMAND

As discussed above, the Board has reopened the claim for service connection for a right knee disability, to include as secondary to service-connected left knee disability.  The Board also finds that additional development of the claim, as well as the claims for service connection for right and left hip disabilities, is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Veteran contends that he is entitled to service connection for a right knee disability, as he believes that he injured his right knee during service at the same time he injured his left knee in service.  In the alternative, the Veteran alleges that his left knee disability worsened or aggravated his right knee condition.

The Board notes that the record reflects a post-service diagnosis of right knee degenerative changes.  As noted above, post-service treatment records reflect treatment for the right knee in conjunction with the left knee.

While the Veteran was afforded a VA examination in November 2003, a result of which the VA examiner concluded that the Veteran's right knee disability was related to service.  However, the Board finds that this opinion is inadequate as the examiner did not have access to the Veteran's claims file, to include the Veteran's service treatment records, at the time of examination, and he did not provide any rationale for the conclusions reached.

Given the inadequacy of this examination, the Veteran's assertions as to right knee symptoms in service and service, post-service findings right knee degenerative changes; and evidence suggesting a nexus between current disability and either to service or service-connected left knee disability, the Board finds that further examination and medical opinion-supported by full, clearly-stated rationale-is needed to resolve claim for service connection, on the merits.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83.

With respect to the Veteran's claimed right and left hip disabilities, the Veteran likewise contends that he put a lot of stress on his hips as a result of his duties as a paratrooper in service, and injured both hips during the same parachute jump for which he was granted service connection for his right knee disability.  In the alternative, the Veteran alleges that he developed right and left hip disabilities due to stress caused by his service-connected left knee disability.  He indicated that physicians have related his current hip disabilities to his service-connected left knee disability.  In addition, VA outpatient treatment records confirm diagnosis of degenerative changes of both hips.  

The above-noted evidence suggests that Veteran may have current right and left hip disabilities related to service.  However, the record includes no actual opinion addressing the medical relationship, if any, between either current disability and service or service-connected disability.  Under these circumstances, the Board finds that medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, shall result in denial of the claims for service connection.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all pertinent evidence.  The claims file reflects that there are outstanding VA medical records which may be pertinent to the claim remaining on appeal.  In this regard, it appears that the Veteran receives treatment at the West Haven VA Medical Center (VAMC). While the claims file currently includes outpatient treatment records from the West Haven VAMC dated through February 2008, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facility evaluation and/or treatment records dated since February 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. §  5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the West Haven VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since February 2008  The RO must follow the procedures set forth in 38 C.F.R.§ 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for right knee disability and right and left hip disabilities.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.   After all available records and/or responses from each contacted entity are associated with the claims file, or, the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility. The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

 All indicated tests and studies (to include x-rays) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is requested to clearly identify all current right hip, left hip, and right knee disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability (a) had its onset in service; or (b) was caused or is aggravated (worsened beyond natural progression) by service-connected disability-in particular, a left knee disability.

If aggravation of current right hip, left hip, or right knee disability by service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for a right knee disability, right hip disability, and left hip disability, to include as secondary to service-connected left knee disability.  If the Veteran fails, without good cause, to report to the scheduled orthopedic examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority (to particularly include current 38 C.F.R. § 3.310).  

8.  If the benefits sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered (to particularly include 38 C.F.R. §3.655(b) and/or  § 3.310), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


